DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-13, drawn to apparatus for corrosion protection.
Group II, claim(s) 14-22, drawn to a method for corrosion protection.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a substrate connected to an electron , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Gay (U.S. Patent No. 3,868,313) and Suzuki et al. (U.S. 2017/0130341).  
Gay teaches a cathodic corrosion protection system (see e.g. Abstract), comprising a substrate to be protected (see e.g. Fig. 1, steel sheet 10; Col. 7, lines 37-39), connected as a cathode to an electron source (see e.g. Col. 7, lines 57-59), an electrically isolating coating disposed on the substrate (see e.g. Fig. 1, first coating 12; Col. 7, lines 41-42), a blanket anode applied on the electrically isolating coating (see e.g. Figs. 1 and 2, coatings 14 and 18; Col. 7, lines 41-43 and 45-49), and an electrode connected to the blanket anode and to the electron source (see e.g. Fig. 1, bus-bar 16; Col. 7, lines 43-45 and 57-59). 
Gay does not explicitly teach the electrode being a non-metallic electrode. Gay does however teach that graphite can be used as an anode in cathodic protection systems (see e.g. Col. 1, lines 21-26).
Suzuki teaches a corrosion protection system (see e.g. Abstract), which utilizes a non-metallic, specifically graphite, electrode (see e.g. Fig. 1, conductive layer 11; Paragraph 0050, lines 1-4) connected to a positive electrode of an external power supply (see e.g. Paragraph 0048, lines 5-7), therefore acting as an anode, whereas the structure to be protected is connected to a negative electrode of a power supply (see e.g. Fig. 1, protected object 4; Paragraph 0048, lines 7-10), acting as the corresponding 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathodic protection system taught by Gay to utilize a non-metallic, specifically graphite, electrode as taught by Suzuki in order to reduce cost and weight of the system, while maintaining high corrosion resistance.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795